MEMORANDUM **
Jose Rondan-Villa appeals from his guilty-plea conviction and the 74-month sentence imposed for illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291.
Rondan-Villa’s challenge to his conviction is based upon a claim of ineffective assistance of counsel. We decline to consider this claim because the record is insufficiently developed to resolve it on direct review. See United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir.2005).
Rondan-Villa contends the district court failed to consider adequately the sentencing factors enumerated in 18 U.S.C. § 3553(a). We disagree. The district court was not required to consider potential disparities between Rondan-Villa’s sentence and those for defendants sentenced under a fast-track program. See United States v. Marcial-Santiago, 447 F.3d 715, 717-18 (9th Cir.2006). In addition, the district court properly addressed Rondan-Villa’s criminal history in considering the need to protect the public and to afford adequate deterrence to further criminal conduct, see 18 U.S.C. § 3553(a)(2)(B), (D), and sentenced Rondan-Villa below the range recommended by the advisory sentencing guidelines. See United States v. Plouffe, 436 F.3d 1062, 1063 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.